Title: From George Washington to Robert Morris, 1 October 1781
From: Washington, George
To: Morris, Robert


                  
                     
                     Dear SirHead Quarters before York 1st Octo. 1781
                  
                  I use the present Opportunity to return to you the Bill drawn in my Favor on Messrs Richards & Compy of New London—not having had an Opportunity to present it for Payment.
                  Your Note of the 18th I have received, with your Letter directed to Major Genl Greene—the first good Opportunity will be improved for its, conveyance. With great Regard & Esteem I am Dear Sir Your St
                  
                     G.W.
                  
               